PER CURIAM.
The defendant below appeals from his adjudication and sentence in the trial court. He was found guilty, after a non-jury trial, of entering a building without breaking, with the intent to commit grand larceny and of petit larceny.
He claims reversible error in that testimony was introduced, over his objection, that a riot was in progress at the time of the incident for which he was arrested. The defendant was not charged with being a rioter.
Under the factual circumstances of this case, the testimony that a riot was in progress was relevant and admissible. See Feldman v. State, Fla.App.1968, 212 So.2d 21; Green v. State, Fla.App.1966, 190 So.2d 42.
We have examined the defendant’s second point for reversal and find that there was substantial, competent evidence in the record to sustain the judgment of conviction. Furthermore, while we do not necessarily find any inconsistency between an adjudication of entering with the intent to commit grand larceny and an adjudication finding that only petty larceny was consummated, any such inconsistency would not compel reversal. Harrell v. State, Fla.App.1967, 194 So.2d 306; Goodwin v. State, 157 Fla. 751, 26 So.2d 898 (1946); and State v. Trafficante, Fla.App.1961, 136 So.2d 264.
For the aforesaid reasons the judgments appealed be and the same are hereby affirmed.